EXHIBIT 10.2

TRANSFER AGREEMENT

     This Transfer Agreement (this "Transfer "), dated as of November 2, 2007,
is by and among Comdata Funding Corporation, a Delaware corporation ("Seller"),
Comdata Network, Inc., a Maryland corporation (the "Servicer") (the Servicer
together with Seller, the "Seller Parties" and each a "Seller Party"), JP Morgan
Chase Bank, N.A. as the sole financial institution (the "Financial
Institution"), Falcon Asset Securitization Company LLC (the "Conduit", and,
together with the Financial Institution, the "Purchasers"), and JP Morgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers (the "Agent").


PRELIMINARY STATEMENTS

     WHEREAS, the Seller Parties, Conduit, the Financial Institution and the
Agent are parties to that certain Receivables Purchase Agreement, dated as of
June 24, 2002, as such agreement has been amended from time to time to the date
hereof (such agreement, as so amended, the "Agreement"). Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Agreement;

     WHEREAS, pursuant to the Agreement, the Seller has transferred and conveyed
to the Agent, for the benefit of the Purchasers, and the Agent has acquired from
the Seller an undivided percentage ownership interest in, and/or security
interest in, all of the Seller's right, title and interest in, to and under (i)
all Receivables now existing or hereafter arising, (ii) the Collections, (iii)
each Lock-Box and each Collection Account, (iv) all other Related Security, (v)
all other rights and payments relating to such Receivables and (vi) all proceeds
of any of the foregoing (clauses (i) through (vi), including, without
limitation, the aggregate Purchaser Interest, collectively, the "Receivable
Interest");

     WHEREAS, the Seller Parties have paid to the Agent, on behalf of the
Purchaser, in immediately available funds on the date hereof, all amounts
outstanding under the Agreement; and

     WHEREAS, the Agent, on behalf of the Purchasers, desires to sell, transfer
and assign to the Seller, and release the security interest in, the Receivable
Interest, and the Purchasers and the Seller wish to terminate the Agreement and
all of the obligations of the Financial Institutions to purchase an interest in
the Seller’s Receivables and certain other assets pursuant to the Agreement.

AGREEMENT

     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     1. The Agent, on behalf of the Purchasers, does hereby (i) sell, assign,
transfer and reconvey, without recourse, representation or warranty, all of its
right, title and interest in and to the Receivable Interest to the Seller and
(ii) release, terminate and discharge, absolutely, unconditionally, irrevocably,

--------------------------------------------------------------------------------

fully and forever, any and all Adverse Claims and other encumbrances on the
Receivables Interest. The Seller hereby agrees that the Seller shall have no
recourse against the Agent, Conduit or the Financial Institution with respect to
the Receivable Interest or any portion thereof sold, assigned, transferred and
reconveyed hereunder (except for recourse against the Agent for the breach of
warranty by the Agent pursuant to Section 4 hereof).

     2. The Seller agrees that, at any time and from time to time, upon the
written request of the Agent or any Purchaser, it will execute and deliver such
further documents and do such further acts and things as the Agent or such
Purchaser may reasonably request in order to effect the purposes of this
Transfer.

     3. The Agent hereby (i) authorizes the filing of any UCC financing
statement terminations relating to the financing statements currently filed in
connection with any Transaction Document and (ii) agrees to execute and/or
authorize (as applicable) and deliver, at Seller's sole expense, such documents,
instruments, certificates and termination statements as may be reasonably
requested to evidence the sale, transfer, conveyance and release set forth
herein including, without limitation, UCC financing statement assignments and
lockbox assignment/termination agreements.

     4. By executing and delivering this Transfer, neither the Agent nor any
Purchaser makes any representation or warranty or assumes any responsibility
with respect to the Receivable Interest, except that the Agent represents and
warrants that it is transferring the rights and interests being transferred
hereby free and clear of any Adverse Claim created or granted by the Agent.

     5. Notwithstanding anything to the contrary in the Agreement or any other
Transaction Document, subject to the proviso to this Section 5: (i) the
Agreement shall terminate and be of no further force and effect and (ii) none of
the Agent, any Seller Party or any Purchaser shall have any obligations under,
or in connection with the Agreement; provided, however, that (i) the provisions
of the Agreement (including, without limitation, the reimbursement, payment,
confidentiality and indemnification provisions) which by the terms of the
Agreement (including, without limitation, the terms of Section 14.11(b) of the
Agreement) survive termination of the Agreement shall survive and (ii) the
Seller and the Servicer shall continue to be obligated to the Agent, Conduit and
the Financial Institution with respect to amounts constituting payments made in
respect of the Seller's or the Servicer's respective liabilities, duties and
obligations under the Agreement and the other Transaction Documents that are
rescinded for any reason or must be otherwise restored by the Agent, Conduit or
the Financial Institution, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise (and each of the Seller and the Servicer agrees
that in any such case such liabilities or obligations shall be automatically
reinstated), in addition to the aforementioned liabilities, duties and
obligations that by the terms of the Agreement survive termination of the
Agreement.

     6. The Seller agrees to pay all reasonable costs, fees, and expenses of any
Purchaser or the Agent in connection with the preparation, execution, delivery
and enforcement of this Transfer (including, without limitation, reasonable
attorneys' fees and time charges of attorneys for the Purchasers and the Agent,
which attorneys may be employees of the Agent).

2

--------------------------------------------------------------------------------

     7. (a)  THIS TRANSFER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.

         (b)  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TRANSFER
OR ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS TRANSFER. EACH OF THE
PARTIES HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS TRANSFER OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS TRANSFER SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

         (c)  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS TRANSFER, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
TRANSFER OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

     8. This Transfer may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Transfer by signing any such counterpart. This Transfer
shall be effective when it has been executed by the Seller Parties, the
Financial Institution, Conduit and the Agent and the Agent shall have received
duly executed counterparts hereof.

     9. Any provisions of this Transfer which are prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10. The Seller and the Servicer hereby covenant and agree that, prior to
the date that is one year and one day after payment in full of all outstanding
senior indebtedness of Conduit, it will not institute against Conduit, or join
any other person or entity in instituting against Conduit, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any
similar proceeding under the laws of the United States or any state of the
United States.

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Transfer to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

COMDATA FUNDING CORPORATION, as Seller      By: /s/ David B.
Kuhnau                            Name: David B. Kuhnau  Title:    Vice
President and Assistant Treasurer      COMDATA NETWORK, INC., as Servicer     
By: /s/ David B. Kuhnau                            Name: David B. Kuhnau 
Title:    Vice President and Assistant Treasurer      FALCON
ASSET SECURITIZATION COMPANY LLC   By: JPMorgan Chase Bank, N.A., its
attorney-in-fact    By: /s/ Ronald J. Atkins                              Name:
Ronald J. Atkins  Title:    Executive Director    JPMORGAN CHASE BANK, N.A. 
(successor by merger to Bank One, NA  (Main Office Chicago)), as Agent and  as
sole Financial Institution    By: /s/ Ronald J.
Atkins                               Name: Ronald J. Atkins  Title:    Executive
Director 


1

--------------------------------------------------------------------------------